Citation Nr: 1121283	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral upper extremity disorder, to include as secondary to degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to service connection for a right leg disorder, to include as secondary to degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to degenerative disc disease of the thoracolumbar spine.

4.  Entitlement to service connection for a degenerative joint disease of the cervical, thoracic, lumbar, and/or sacral spine.

5.  Entitlement to service connection for a cervical spine disorder, other than degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1982.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

At his April 2009 hearing, the Veteran raised the issue of entitlement to service connection for a left hip disorder.  Accordingly, it is referred to the RO for the appropriate development.

The issues of entitlement to service connection for a bilateral upper extremity disorder, to include as secondary to degenerative disc disease of the thoracolumbar spine; entitlement to service connection for a degenerative joint disease of the cervical, thoracic, lumbar, and/or sacral spine; and entitlement to service connection for a cervical spine disorder, other than degenerative joint disease are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  The competent evidence of the record shows that the Veteran's current right lower extremity lumbar radiculopathy is due to his service-connected degenerative disc disease of the thoracolumbar spine.

2.  The competent evidence of record does not show any current diagnosis for a right hip disorder that is related to the Veteran's military service, or to any incident therein; nor is it shown that any current diagnosis for a right hip disorder is related to a service-connected disorder.


CONCLUSIONS OF LAW

1.  Lumbar radiculopathy of the right lower extremity is proximately due to the service-connected degenerative disc disease of the thoracolumbar spine.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  A right hip disorder was not incurred in, or aggravated by, active military service and is not proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the claims of service connection for a right leg disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's May 2006 and August 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's May 2006 and August 2009 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue decided herein.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's August 2009 remand, VA has provided the Veteran with a VA examination in November 2009 to determine the etiology of any right hip disorder found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the November 2009 VA examination, as it relates to the issue decided herein, was adequate as based upon a complete review of the Veteran's claims file, examination of the Veteran, with consideration of his lay statements, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board concludes that there has been substantial compliance with its August 2009 remand with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran served in the Navy from March 1973 to July 1982.  Service connection was granted for degenerative disc disease of the thoracolumbar spine in August 2009 and a 40 percent rating was assigned thereto, effective from April 14, 2006.  Herein, the Veteran is seeking service connection for right leg and right hip disorders, to include as secondary to his service-connected degenerative disc disease of the thoracolumbar spine.

Right Leg Disorder

The Veteran's service treatment records are silent concerning complaints of or treatment for any right lower extremity disorder.

After separation from service, a November 2005 VA treatment report noted the Veteran's complaint of low back pain with radiation into the right leg.  Review of the extremities revealed no edema.

In a January 2006 letter, the Veteran's private physician, Dr. D.K. stated that the Veteran had right leg pain.  Private medical records dated in July 2006 noted the Veteran's complaint of right leg pain.  The Veteran reported that the pain was in the back with radiation to the right leg, with radiation to the groin along the medial aspect of the thigh.  It was noted that the pain was of such severity that the Veteran was unable to stand.  On physical examination, the Veteran had weakness of the right extensor hallucis longus and diminished sensation at L4 and L5 distribution on the right as compared to the left.  The impression was right L5-L4 radicular pain.  The Veteran underwent a lumbar epidural steroid injection.  The diagnosis was lumbar radiculopathy.  The Veteran also underwent laminectomy procedures with a diagnosis of "intractable back and right leg pain secondary to herniated disk at L2-L3 on the right along right L4-L5 formanial stenosis (status post fusion at L5-S1)."

The Veteran was afforded a VA joints examination in November 2009.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran stated that he had felt numbness in the right leg from his calf down to foot since 2005.  He denied a history of hospitalization or surgery, trauma, or neoplasm.  Motor and sensory examinations of the right leg were normal.  The diagnosis was possible peripheral neuropathy in both feet, more on the left foot than the right foot.  The examiner opined that peripheral neuropathy was most likely due to the Veteran's diabetes mellitus.

Based on the totality of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right leg disorder is secondary to his service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5107(b).  The November 2009 VA examiner disassociated the Veteran's current right leg disorder and his service-connected degenerative disc disease of the lumbar spine after rendering a diagnosis of "possible" peripheral neuropathy, which the examiner concluded was most likely due to the Veteran's diabetes.  Although lumbar radiculopathy was diagnosed for the left leg, no lumbar radiculopathy was found in the right leg at the time of the November 2009 VA examination.  However, the examiner's use of the term "possible" constitutes a speculation as to the current diagnosis of the Veteran's right leg disorder.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (noting that a diagnosis that appellant "possibly" had schizophrenia was speculative).  Furthermore, a review of the private medical records dated in July 2006 reflects that the Veteran underwent a lumbar epidural steroid injection with a diagnosis of lumbar radiculopathy.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  The Veteran also underwent laminectomy procedures at the same time and both the pre- and post-operative diagnoses were "intractable back and right leg pain secondary to herniated disk at L2-L3 on the right along right L4-L5 formanial stenosis (status post fusion at L5-S1)."  The Board finds that this constitutes both a diagnosis of lumbar radiculopathy of the right leg and an opinion relating this disorder to the Veteran's service-connected degenerative disc disease of the thoracolumbar spine.

Accordingly, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for lumbar radiculopathy of the right lower extremity as due to service-connected degenerative disc disease of the thoracolumbar spine is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Hip Disorder

The Veteran's service treatment records are silent concerning complaints of or treatment for any hip disorder.

After separation from service, Dr. D.K. stated in a January 2006 letter that the Veteran had right hip pain.

The Veteran underwent a VA joints examination in November 2009.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that he had pain and weakness in the right hip since 2004.  He did not have any surgery on his right hip.  He denied a history of hospitalization or surgery, trauma or neoplasm.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was unable to stand for more than a few minutes or walk more than few yards.  On physical examination, no deformity or abnormality was found and no weakness, instability, pain, or tenderness was shown.  The examiner stated that the movements were normal.  X-ray impression was unremarkable right hip.  The examiner stated that the right hip examination was normal with normal x-ray findings and no diagnosis was made.

There is no competent evidence of record showing a current diagnosis of a right hip disorder related to the Veteran's military service or to any incident therein.  Nor is there any evidence of a right hip disorder that is due to a service-connected disorder.

The Veteran's service treatment records are negative for any inservice right hip disease or injury.  Thereafter, post service records also failed to document any complaints of or treatment for any hip disorder for more than 20 years after his discharge from service.  The first evidence of record showing a complaint of this condition was the Veteran's filing of the present claim in April 2006.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back disorder).  This expansive period without complaints or treatment is evidence against continuity of symptomatology, and it weighs heavily against this claim.  Id. at 356.  More importantly, the Veteran reported during the November 2009 VA examination that his complaint relating to the right hip condition had been ongoing since 2004.

The Veteran asserts that he has a right hip disorder that is the result of his service-connected degenerative disc disease of the thoracolumbar spine.  However, as a layperson, lacking in medical training and expertise, the Veteran's statements are not competent evidence to establish a diagnosis of any hip disorder, or to an etiologic relationship between any such hip pathology to his active military service or his service-connected thoracolumbar spine disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's treating health care providers and the November 2009 VA examiner considered his reported complaints and clinical findings and found no right hip pathology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As such, although the Veteran has complained of right hip pain, a diagnosis of a right hip disorder is not shown.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The medical evidence presents no diagnosis of a right hip disorder.  "Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for a right hip disorder is not warranted.

As there is no medical evidence that provides a diagnosis of a right hip disorder, the preponderance of the evidence is against this claim for service connection.  Therefore, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 54.  Accordingly, service connection for a right hip disorder is not warranted.


ORDER

Service connection for right lower extremity lumbar radiculopathy, secondary to degenerative disc disease of the thoracolumbar spine is granted.

Service connection for a right hip disorder, to include as secondary to a service-connected disorder, is denied.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral upper extremity disorder, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine; degenerative joint disease of the cervical, thoracic, lumbar, and/or sacral spine; and a cervical spine disorder, other than degenerative joint disease.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As noted above, the Veteran was afforded a VA joints examination in November 2009 in connection with the claims on appeal.  However, the Board finds the VA examination with regard to these issues was not adequate for VA purposes.  See Barr, 21 Vet. App. at 312 (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  With respect to the Veteran's bilateral upper extremity disorder, the November 2009 VA examiner opined that the Veteran's carpal tunnel syndrome was not directly related to the Veteran's military service or any spine condition as there was no evidence of any symptoms related to carpal tunnel while in service.  The examiner stated that carpal tunnel syndrome is due to the narrowing of the carpal tunnel at wrist due to thickening of flexor retinaculum.  However, as the examiner fails to further explain how "the thickening of flexor retinaculum" does not relate to the Veteran's military service or any service-connected disorder, other than it was not shown in service, the Board finds that the rationale provided by the examiner is not sufficient.  38 C.F.R. § 3.303(d).

In addition, with regard to the Veteran's cervical and thoracolumbar spine, the November 2009 VA examiner noted diagnoses of (i) status post excision of Schwanoma and anterior cervical fusion with mild loss of function; and (ii) status laminectomy with degenerative changes of lumbar spine with left lumbar radiculopathy with mild loss of function.  However, it is unclear whether these diagnoses consisting of "mild loss of function" represent degenerative joint disease.  In this regard, in its August 2009 remand, the Board directed that a medical opinion be obtained as to whether degenerative joint disease exists in one or more sections of the Veteran's spine, and if so, whether any degenerative joint disease is related directly to the Veteran's military service and/or to the service-connected degenerative disc disease of the thoracolumbar spine.  Additionally, while the examiner noted "degenerative changes" of the Veteran's lumbar spine, the examiner did not differentiate between degenerative disc disease and degenerative joint disease.  The November 2009 VA examiner therefore failed to address the questions presented in the Board's August 2009 remand.  See Stegall, 11 Vet. App. at 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  Under the circumstances of this case, the Board finds that a remand is required for a new examination to adequately decide the merits of the claims on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his bilateral upper extremity and spine disorders.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran a VA examination to determine the current existence and etiology of any bilateral upper extremity or spine disorder found.  The claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service medical records in the claims file, as well as the Veteran's lay statements, the examiner must provide an opinion as to whether any current bilateral upper extremity or spine disorder is related to the Veteran's active duty service or caused or aggravated by his service-connected degenerative disc disease of the thoracolumbar spine.  

Specifically, the VA examiner must provide an opinion as to whether degenerative joint disease exists in one or more sections of the Veteran's spine, and if so, whether any degenerative joint disease found is related to the Veteran's military service, or caused or aggravated by the Veteran's service-connected degenerative disc disease of the thoracolumbar spine disability.  

The VA examiner must also provide an opinion as to whether any degree of any bilateral upper extremity or spine disorder found is related to his active duty service or is caused by or aggravated by a service-connected disability.

A complete rationale for all opinions must be provided.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


